UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 Commission File No. 33-164856 POWAY MUFFLER AND BRAKE, INC. (exact name of registrant as specified in its charter) Colorado 94-3364776 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13933 Poway Road, Poway, CA 92064 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code (858) 748-2994 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of May 21, 2012,Poway Muffler and Brake, Inc. had1,460,000shares of common stock outstanding. 1 Table of Contents Table of Contents Page Part I. Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Balance Sheets – As of March 31, 2012 (Unaudited) and December 30, 2011 (Audited) 3 Statements of Operations – for the three months ended March 31, 2012, three months ended March 31, 2011. 4 Statements of Cash Flows – for the three months ended March 31, 2012 and March 31, 2011. 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures
